Mr. Justice Baker delivered the opinion of the court. No question is made as to the judgment so far as it relates to and is based on the notes given to the nominal plaintiff other than the note for $2,500 which the answer alleg’ed was held by “Burxon,” and the note for $2,500 which the answer alleged was held by Mrs. B. M. Hennessey. Berkson testified that in August, 1908, Levy, the secretary of the beneficial plaintiff, brought to bim said note for $2,500 and asked him to accept it as security in part for a debt he owed to a client of Berkson; that he kept the note a week and his best recollection was that he then returned it to Levy. The answer states that the note was due November 14, 1908. Under our statute no person is liable as garnishee by reason of having made any negotiable instrument “when the same is not due, in the hands of- the defendant at the time of the service of the garnishee summons, or the rendition of the judgment.” B. S. c. 62, § 15. The evidence fails to show that the $2,500 note in question was due in the hands of the defendant at the time of the service of the garnishee summons or the rendition of the judgment, and the court properly held that the garnishee was not liable by reason of having made said note. The evidence introduced by the beneficial plaintiff shows that the $2,500 note held by Thomas Hennessey was transferred to B. M. Hennessey, the president of Hennessey Brothers Company, to apply on his salary of $3,000 per year as such president; that in January or February, 1909, he delivered said note to his wife, and she, some time in the following spring, delivered the same to Thomas Hennessey as collateral security for money due him from the Hennessey Brothers and Evans Company. There is no evidence tending to show when the note in question was transferred to B. M. Hennessey. If transferred to him in good faith before maturity or before the rendition of the judgment, defendant in error was not liable as garnishee by reason of having made said note. If the transfer was after maturity or was not in good faith, it was for the beneficial plaintiff to show such fact by proper proof. Wilhelmi v. Haffner, 52 Ill. 222. The evidence does not show either that the note was transferred after maturity or that the transfer to R. M. Hennessey was not in good faith, and therefore fails to show that defendant in error is liable as garnishee by reason of having made said note. The judgment of the Municipal Court is affirmed. Judgment affirmed.